COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Danny Barforough v. Nationstar Mortgage, LLC and U.S. Bank
                          National Association

Appellate case number:    01-16-00266-CV

Trial court case number: 2015-08217

Trial court:              133rd District Court of Harris County

        On August 16, 2016, we abated this case for the trial court to render a final judgment by
ruling on appellees’ request for attorneys’ fees and costs. See TEX. R. APP. P. 27.2 (permitting
abatement for trial court to render final judgment). On November 28, 2016, the district clerk filed
a supplemental clerk’s record containing an order by the trial court granting appellee’s request for
attorney’s fees and costs. Accordingly, we REINSTATE this case on the Court’s active docket.
       The parties have already filed briefs and the appellate record has been filed in this Court.
The case will be set for submission at the earliest practicable time.


       It is so ORDERED.

Judge’s signature: /s/ Rebecca Huddle
                   Acting individually


Date: January 12, 2017